Judge Underwood,
delivered the opinion of the Court.
Morriss purchased two notes, which Shackleford executed to Barbour, who sold them at a considerable discourit; The object of Shackleford and Barbour was;,to raise money on the notes for Shackle-ford’s use. Morriss wás not informed of this; When he bought the notes. Shackleford files his bill, stating that the scheme between him and Barbour; has tainted the transaction with usury, and that he ought not to be made account for more than the sum paid by Morriss for the notes. Not so. Morriss did not lend money, he purchased choses inaction, made assignable by stat-lite, and constituting an article of traffic. There is no usury in it. Afterwards, the notes were renewed, and then usury Was reserved at the rate of 12 1-2'per ¡cent: Shackleford has paid about .the sum due for legal interest, and no more, it Is objected, that notes on the bank of the Commonwealth, when loaned, do not bring an interest, and that notes of hand or bonds, payable in bank notes, do not bear interest; This might be true, if there was no express contract, but here is an express contract to pay interest; more has not been paid than ought to be paid, and there is, therefore, nothing to credit the judgment at law with; and there was no cause for the injunction.
Decree affirmed, with costs.